Citation Nr: 1728616	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard, including periods of active duty for training (ACDUTRA) from July 1990 to November 1990 and active duty from February 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The issues of entitlement to service connection for bilateral hearing loss and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.	


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay evidence is considered competent where the proponent conveys matters which can be observed and described by a lay person; matters which do not require specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  Tinnitus, or ringing in the ears, is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran has competently and credibly reported that he has tinnitus.  See id; see also March 2008 VA treatment record; June 2011 VA Form 9.  He is also competent to state that he was exposed to loud noise during service and that the ringing in his ears began during service, as these statements are within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles, supra.

While the Veteran's service treatment records are negative for complaints of tinnitus, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds no reason to question the veracity of the Veteran's competent report that his ringing in the ears began during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, his assertions are consistent with the nature and circumstances of his service, given his assignment to an aviation battalion and his work in close proximity to UH-60 helicopters.  See September 2010 Memoranda from First Sergeant J.H. and Chief Warrant Officer 3 M.S.  Thus, the Veteran's statements as to acoustic trauma in service, as well as his statements that his tinnitus began in service, are credible.  Thus, the first two elements of service connection are met.

Regarding the nexus element, the Veteran has given competent and credible evidence that his tinnitus began in 2004, the year he was deployed.  See March 2008 VA Form 21-526.  As the Veteran has given competent and credible evidence of having had an onset of those symptoms of tinnitus in service and having experienced those symptoms continuously since he sustained acoustic trauma in service, the nexus element is also satisfied.  Therefore, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran credibly reports left knee pain, and VA treatment and service treatment records also reflect these complaints.  See November 2006 Radiology Consult Request and June 2005 Annual Medical Certificate.  He was also placed on a temporary light duty profile for bilateral knee pain in May 2005, and was placed on a permanent profile for bilateral knee pain in October 2006.  However, it is unclear if these left knee pain complaints were made during periods of ACDUTRA or inactive duty for training (INACDUTRA).  Accordingly, his duty periods should be verified on remand.  Additionally, given his in-service physical profiles, a VA examination specific to the left knee is needed on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, a March 2008 VA audiogram shows hearing loss for VA purposes.  As noted above, the Veteran credibly describes in-service acoustic trauma due to aircraft and turbine engine noise exposure, and the record indicates that he was assigned to an aviation unit and was required to work in near proximity to helicopters for extended periods of time.  On remand, a VA audiological examination should be furnished.  Id.  Any outstanding VA treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Confirm all periods of ACDUTRA and INACDUTRA.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner is requested to address the following:

(a) Diagnose all current left knee disorders.

(b) For any left knee disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder:

(1) had its onset during active duty or a verified period of ACDUTRA (2) is otherwise the result of a disease or injury incurred during active duty or ACUDTRA or an injury incurred during INACDUTRA; (3) is proximately due to his right knee disability; or (4) has been aggravated (worsened) by his right knee disability.  In addressing questions (1) and (2), please comment on the Veteran's in-service profiles for left knee pain.

A robust rationale is requested for any opinion furnished. 

4.  Then provide the Veteran with a VA audiology examination to determine the nature and etiology of the Veteran's current bilateral hearing loss. 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss had its onset during or is otherwise the result of conceded acoustic trauma during a period of active duty, ACUDTRA, or INACDUTRA.  In addressing this question, please concede the Veteran's in-service acoustic trauma from helicopter and turbine engine noise exposure. 

A robust rationale is requested for any opinion furnished. 

5.  Then readjudicate the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


